Name: Commission Implementing Decision (EU) 2016/2329 of 9 December 2016 adopting a fourth update of the list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2016) 8182)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  Europe
 Date Published: 2016-12-23

 23.12.2016 EN Official Journal of the European Union L 353/90 COMMISSION IMPLEMENTING DECISION (EU) 2016/2329 of 9 December 2016 adopting a fourth update of the list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2016) 8182) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Black Sea biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territory of Bulgaria and Romania, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Black Sea biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2009/92/EC (2). That list was last updated by Commission Implementing Decision (EU) 2015/2375 (3). (3) The sites included in the list of sites of Community importance for the Black Sea biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 16 January 2015 and 15 February 2016 Member States have proposed additional sites of Community importance for the Black Sea biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Black Sea biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member State concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Black Sea biogeographical region should be adopted. Articles 4(4) and 6(1) of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) With regard to the Black Sea biogeographical region, not all Member States concerned have proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species, it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2015/2375 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fourth update of the list of sites of Community importance for the Black Sea biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2015/2375 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 December 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2009/92/EC of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Black Sea biogeographical region (OJ L 43, 13.2.2009, p. 59). (3) Commission Implementing Decision (EU) 2015/2375 of 26 November 2015 adopting a third update of the list of sites of Community importance for the Black Sea biogeographical region (OJ L 338, 23.12.2015, p. 938). ANNEX Fourth update of the list of sites of Community importance for the Black Sea biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria and Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BG0000100 Plazh Shkorpilovtsi * 5 125,6526 27,865278 42,94528 BG0000102 Dolinata na reka Batova * 18 459,2388 27,926111 43,37639 BG0000103 Galata 1 842,97 27,9239 43,0641 BG0000116 Kamchia * 12 919,9374 27,753611 43,02167 BG0000118 Zlatni pyasatsi * 1 374,44 28,036389 43,30444 BG0000119 Trite bratya * 1 021,99 27,288333 42,71167 BG0000130 Kraymorska Dobrudzha * 6 657,4945 28,2845 43,6587 BG0000132 Pobitite kamani * 231,35 27,6971 43,2506 BG0000133 Kamchiyska i Emenska planina * 63 678,468 27,508056 42,92306 BG0000141 Reka Kamchia 158,84 27,480654 43,0396 BG0000143 Karaagach * 64,16 27,7725 42,22333 BG0000146 Plazh Gradina  Zlatna ribka * 1 245,85 27,6704 42,4237 BG0000151 Aytoska planina * 29 379,4 27,441389 42,68917 BG0000154 Ezero Durankulak * 5 050,7948 28,5775 43,68278 BG0000198 Sredetska reka * 707,78 27,047 42,3156 BG0000208 Bosna * 16 225,8881 27,644722 42,18694 BG0000219 Derventski vazvishenia 2 * 55 036,13 27,053611 42,12972 BG0000230 Fakiyska reka * 4 104,72 27,2388 42,2678 BG0000242 Zaliv Chengene skele * 190,0154 27,511944 42,42917 BG0000270 Atanasovsko ezero * 7 210,0163 27,454722 42,58361 BG0000271 Mandra  Poda * 6 139,1738 27,404167 42,415 BG0000273 Burgasko ezero 3 066,8992 27,392222 42,4975 BG0000573 Kompleks Kaliakra * 48 340,1127 28,354 43,3888 BG0000574 Aheloy  Ravda  Nesebar * 3 928,38 27,722 42,6497 BG0000620 Pomorie * 2 085,15 27,636389 42,59889 BG0000621 Ezero Shabla  Ezerets * 2 623,53 28,5875 43,57528 BG0001001 Ropotamo * 98 099,76 27,9343 42,3019 BG0001004 Emine  Irakli * 16 794,59 27,8579 42,7244 BG0001007 Strandzha * 153 541,2 27,7364 42,0695 BG0001500 Aladzha banka 669,64 28,0567 43,2781 BG0001501 Emona 55 345,28 28,1554 42,8522 BG0001502 Otmanli 8,83 27,5287 42,4418 ROSCI0065 Delta DunÃ rii * 453 076,1 29,1987 45,0520 ROSCI0066 Delta DunÃ rii  zona marinÃ  336 200,2 29,3945 44,7173 ROSCI0073 Dunele marine de la Agigea * 11,8 28,6427 44,0885 ROSCI0094 Izvoarele sulfuroase submarine de la Mangalia 5 784,9 28,7028 43,8143 ROSCI0114 MlaÃ tina Hergheliei  Obanul Mare Ã i PeÃ tera Movilei * 232,2 28,5706 43,8334 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 620,1 28,4279 43,7424 ROSCI0197 Plaja submersÃ  Eforie Nord  Eforie Sud 5 716,7 28,7363 44,0423 ROSCI0269 Vama Veche  2 Mai 12 311 28,7020 43,7564 ROSCI0273 Zona marinÃ  de la Capul Tuzla 4 946,8 28,7393 43,9891 ROSCI0281 Cap Aurora 13 592,2 28,7104 43,8637 ROSCI0293 Costinesti  23 August 4 883,6 28,7236 43,9253 ROSCI0311 Canionul Viteaz 35 376,7 30,3376 43,9466 ROSCI0413 Lobul sudic al CÃ ¢mpului de Phyllophora al lui Zernov 186 815,3 30,1788 44,8422